Exhibit 10.70

NINETEENTH MODIFICATION AGREEMENT

THIS NINETEENTH MODIFICATION AGREEMENT (the "Agreement") is made as of the 25th
day of February, 2004, by and among E-LOAN, INC. (the "Borrower"), and GMAC
Mortgage Corporation, a Pennsylvania corporation ("GMACM"), as successor to all
rights, title, interest and obligations under that certain Master Warehouse Loan
Purchase and Sale Agreement dated as of September 24, 2003 ("Purchase
Agreement"), by and among GMACM and GMAC Bank, a federal savings bank (the
"Lender").

BACKGROUND



The Borrower and the Lender entered into a Warehouse Credit Agreement, dated as
of November 1, 2001, as amended (as so amended, the "Warehouse Credit
Agreement") pursuant to which the Lender agreed to make advances (the
"Advances") to the Borrower in accordance with the provisions of the Warehouse
Credit Agreement. All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Warehouse Credit Agreement.



The Advances are evidenced by the Borrower's Fourth Amended and Restated Note,
dated as of May 6, 2003 (the "Note") in the stated principal amount of
$155,000,000 and secured by, among other things, a Warehouse Security Agreement
dated as of November 1, 2001, as amended (as so amended, the "Warehouse Security
Agreement") between the Borrower and the Lender granting the Lender a security
interest in certain of the Borrower's assets.



Pursuant to the Purchase Agreement, GMACM is the successor of all rights, title,
interest and obligations of Lender under the Warehouse Credit Agreement and
Collateral Documents.

The Borrower has requested that GMACM make certain modifications to the terms of
the Warehouse Credit Agreement, and GMACM has agreed to such modification,
subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1. Warehouse Credit Agreement. The Warehouse Credit Agreement is hereby amended
as follows:

(a) The definition of "Commitment" contained in Section 1.01 of the Warehouse
Credit Agreement shall be amended to read in full as follows:



""Commitment" shall mean the obligation of the Lender to make Advances in an
aggregate principal amount outstanding at any time not to exceed $75,000,000, or
such other amount as Lender, in its sole discretion, may determine from time to
time."



(b) The definition of "Expiry Date " contained in Section 1.01 of the Warehouse
Credit Agreement is revised as follows:

""Expiry Date" shall mean the earlier of (i) March 31, 2005, as such date may be
extended upon mutual agreement between the Borrower and the Lender from time to
time, and (ii) the date that is 120 days after the date on which the Lender
shall have given the Borrower the notice referred to in Section 9.13 hereof."

(c) Section 2.01 of the Warehouse Credit Agreement is amended to read in full as
follows:



"2.01 Commitment. Subject to and upon the terms and conditions set forth herein,
the Lender agrees, at any time and from time to time prior to the Expiry Date
(or such earlier date as the Commitment shall have been terminated pursuant to
the terms hereof), to make an advance or advances (each an "Advance" and,
collectively, the "Advances") to the Borrower, which Advance: (i) shall be made
at any time and from time to time in accordance with the terms hereof on and
after the Effective Date and prior to the Expiry Date; (ii) shall bear interest
as provided in Section 2.07; (iii) may be prepaid and reborrowed in accordance
with the provisions hereof; and (iv) shall be made against the pledge by the
Borrower of Eligible Mortgage Loans, Eligible Nonconforming Mortgage Loans,
Eligible HELOCs/Second Mortgage Loans or Liquid Assets as Collateral for such
Advance as provided herein and in the Warehouse Security Agreement; provided,
however, that (1) the aggregate principal amount of Advances outstanding at any
time shall not exceed the lesser of (x) the Commitment and (y) an amount equal
to: the Borrowing Base, at such time minus (b) $1,000,000, (2) the aggregate
principal amount of Advances outstanding at any time secured by Mortgage-backed
Securities shall not exceed 0% of the Commitment, (3) the aggregate principal
amount of Wet Advances outstanding at any time shall not exceed 40% of the
Commitment, (4) the aggregate principal amount of Advances outstanding at any
time secured by Jumbo Loans shall not exceed 40% of the Commitment, (5) the
aggregate principal amount of Advances outstanding at any time secured by
Eligible Nonconforming Mortgage Loans shall not exceed $5,000,000 (the
"Nonconforming Commitment"), (6) the aggregate principal amount of Advances
outstanding at any time secured by Credit A- Loans shall not exceed 100% of the
Nonconforming Commitment, (7) the aggregate principal amount of Advances
outstanding at any time secured by Credit B Loans shall not exceed 100% of the
Nonconforming Commitment, (8) the aggregate principal amount of Advances
outstanding at any time secured by Credit C Loans shall not exceed 40% of the
Nonconforming Commitment, (9) the aggregate principal amount of Advances
outstanding at any time secured by Credit D Loans shall not exceed 10% of the
Nonconforming Commitment, (10) the aggregate principal amount of Advances
outstanding at any time secured by Eligible HELOCs and Second Mortgage Loans
shall not exceed $30,000,000 (the "HELOC Commitment"), (11) the aggregate
principal amount of Advances outstanding at any time secured by HLTV Loans shall
not exceed $5,000,000 (the "HLTV Commitment"), and (12) the aggregate principal
amount of Advances outstanding at any time secured by Eligible Nonconforming
Mortgage Loans, HLTV Loans, Eligible HELOCs and Second Mortgage Loans shall not
exceed $40,000,000."

(d)

Section 4.02(r) of the Warehouse Credit Agreement is hereby deleted in its
entirety.





(e) Section 4.02(s) of the Warehouse Credit Agreement is hereby deleted in its
entirety.



(f) Section 4.02(t) of the Warehouse Credit Agreement is amended to read in full
as follows:



"(t) if on any date the aggregate principal amount of Advances secured by
Eligible HELOCs and Second Mortgage Loans exceeds $30,000,000, the Borrower
shall immediately prepay the principal of Advances secured by Eligible HELOCs
and Second Mortgage Loans in an aggregate amount equal to such excess."



(g) Section 4.02(u) of the Warehouse Credit Agreement is amended to read in full
as follows:



"(u) if on any date the aggregate principal amount of Advances secured by HLTV
Loans exceeds $5,000,000, the Borrower shall immediately prepay the principal of
Advances secured by HLTV Loans in an aggregate amount equal to such excess."



(h) Section 4.02(v) of the Warehouse Credit Agreement is amended to read in full
as follows:



"(v) if on any date the aggregate principal amount of Advances secured by
Eligible Nonconforming Mortgage Loans, HLTV Loans, Second Mortgage Loans and
Eligible HELOCs exceeds $40,000,000, the Borrower shall immediately prepay the
principal of Advances secured by Eligible Nonconforming Mortgage Loans, HLTV
Loans, Second Mortgage Loans and Eligible HELOCs in an aggregate amount equal to
such excess."



(i) Section 8.09 of the Warehouse Credit Agreement is amended to read in full as
follows:

"8.09 Minimum Adjusted Tangible Net Worth. The Borrower will not permit its
Adjusted Tangible Net Worth at any time during any fiscal year to be less than
$40,000,000."

2. References to Credit Documents. Upon the effectiveness of this Agreement:

(a) Each reference in the Warehouse Credit Agreement to "this Agreement,"
"hereunder," "hereof," "herein" or words of like import, and each reference in
the Restated Note and the Warehouse Security Agreement to the Warehouse Credit
Agreement, shall mean and be a reference to the Warehouse Credit Agreement as
amended hereby;

(b) Each reference in the Warehouse Credit Agreement and the Warehouse Security
Agreement to the Note shall mean and be a reference to the Restated Note; and



(c) Each reference in the Warehouse Credit Agreement and the Note to the
Warehouse Security Agreement shall mean and be a reference to the Warehouse
Security Agreement as amended hereby.



 

3. Ratification of Documents.

(a) Except as specifically amended herein or amended and restated in the
Restated Note, the Warehouse Credit Agreement, the Note and the Warehouse
Security Agreement shall remain unaltered and in full force and effect and are
hereby ratified and confirmed.

(b) The execution, delivery and effectiveness of this Agreement and the Restated
Note shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lender under the Warehouse Credit Agreement, the
Note or the Warehouse Security Agreement nor constitute a waiver of any default
or Event of Default under the Warehouse Credit Agreement, the Note or the
Warehouse Security Agreement.

4. Representations and Warranties. The Borrower hereby certifies that (i) the
representations and warranties which it made in the Warehouse Credit Agreement
and the Warehouse Security Agreement are true and correct as of the date hereof
and (ii) no Event of Default and no event which could become an Event of Default
with the passage of time or the giving of notice, or both, under the Note, the
Warehouse Credit Agreement or the Warehouse Security Agreement exists on the
date hereof.

5. Miscellaneous.

(a) This Agreement shall be governed by and construed according to the laws of
the State of Delaware without regard to principles of conflicts of laws and
shall be binding upon and shall inure to the benefit of the parties hereto,
their successors and assigns.

(b) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(c) This Agreement is intended to take effect as a document under seal.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

E-LOAN, INC.

 

Attorney-In-Fact for GMAC MORTGAGE CORPORATION

By: /s/ Matt Roberts
CFO

 

By:

/s/ William Dentinger


William Dentinger
Risk Manager




--------------------------------------------------------------------------------


